 

                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MELODY ZEATLOW,

                    Plaintiff,
      v.
                                                         Case No. 18-cv-570-jdp
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Nancy A. Berryhill, Acting Commissioner of Social Security, affirming the

decision of the commissioner and dismissing this case.




       s/ K. Frederickson, Deputy Clerk                             2/08/2019
        Peter Oppeneer, Clerk of Court                                 Date




 
